Name: 96/50/EC: Commission Decision of 12 December 1995 approving the programme for the eradication of Aujeszky's Disease for 1996 presented by the United Kingdom and fixing the level of the Community's financial contribution (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  information and information processing;  agricultural policy;  management;  EU finance
 Date Published: 1996-01-22

 Avis juridique important|31996D005096/50/EC: Commission Decision of 12 December 1995 approving the programme for the eradication of Aujeszky's Disease for 1996 presented by the United Kingdom and fixing the level of the Community's financial contribution (Only the English text is authentic) Official Journal L 016 , 22/01/1996 P. 0010 - 0010COMMISSION DECISION of 12 December 1995 approving the programme for the eradication of Aujeszky's Disease for 1996 presented by the United Kingdom and fixing the level of the Community's financial contribution (Only the English text is authentic) (96/50/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 (6) thereof,Whereas Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication of Aujeszky's Disease;Whereas by letter, the United Kingdom has submitted a programme for the eradication of Aujeszky's Disease;Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as amended by Council Directive 92/65/EEC (4);Whereas this programme appears on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from a financial participation from the Community and which was established by Decision 95/434/EC (5);Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by the United Kingdom up to a maximum of ECU 100 000;Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programme for the eradication of Aujeszky's Disease presented by the United Kingdom is hereby approved for the period from 1 January to 31 December 1996.Article 2The United Kingdom shall bring into force by 1 January 1996 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 31. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in the United Kingdom up to a maximum of ECU 100 000.2. The financial contribution of the Community shall be granted subject to:- forwarding a report to the Commission every three months on the progress of the programme and the costs incurred,- forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 1997 at the latest.Article 4This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 12 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 347, 12. 12. 1990, p. 27.(4) OJ No L 268, 14. 9. 1992, p. 54.(5) OJ No L 256, 26. 10. 1995, p. 57.